             Case 7:19-cv-11581-PMH
     Case 7-19-cv-11581-PMH          Document
                               Document       30 inFiled
                                        29 Filed    NYSD 08/19/20 Page 1 ofPage
                                                           on 08/18/2020    2   1 of 2




                                              August 18, 2020

      VIA ECF

      The Honorable Philip M. Halpern
      United States District Judge
      United States Courthouse
      500 Pearl Street, Room 1950
      New York, NY 10007


             Re: McFall v. Scalia, Case No. 19 CV 11581 (PMH)


      Dear Judge Halpern:

             I represent Plaintiff, Kathleen McFall. I am requesting an adjournment of the initial case
      management conference presently scheduled for August 29, 2020 due to a previously scheduled
      vacation. Defendant has graciously consented to this request.

             The parties are both available on September 3, 2020 between 1:00 and 4:00 pm.



Application granted. The Initial Pretrial         Respectfully,
Conference scheduled for August 27,
2020 is adjourned until September 3,              Alan Lescht & Associates, P.C.
2020 at 1:00 p.m. At the time of the
scheduled conference all parties shall            By:     /s/Susan L. Kruger
call (888) 398-2342; access code:                 Alan Lescht
3456831.                                          Susan L. Kruger (admitted pro hac vice)
                                                  1825 K Street NW, Suite 750
SO ORDERED.                                       Washington, D.C. 20006
                                                  Phone: 202-463-6036
___________________________
Philip M. Halpern, U.S.D.J.                       Fax: 202-463-6067
                                                  alan.lescht@leschtlaw.com
Dated: New York, NY                               susan.kruger @leschtlaw.com
       August 19, 2020                            Counsel for Plaintiff
        Case 7:19-cv-11581-PMH
Case 7-19-cv-11581-PMH          Document
                          Document       30 inFiled
                                   29 Filed    NYSD 08/19/20 Page 2 ofPage
                                                      on 08/18/2020    2   2 of 2
The Honorable Philip M. Halpern
August 18, 2020
Page 2




cc:    By ECF
       Defendant’s counsel
